DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “the measurement target position” as stated in claim 1 is not adequately provided in the Specification.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the measurement target position".  There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0192922 (herein Boucher).
Regarding claim 1, Boucher teaches A method for estimating an attachment posture of an inertial sensor (inertial sensor 32a, [0088]) comprising: 
allowing a target person to carry out exercise such that a posture at a measurement target portion of the target person is caused to change in a direction around an axis in a first direction, which is a predetermined direction set in advance with respect to the measurement target portion, while keeping the first direction constant (“moving the subject 1” [0105], “FIG 6, Block 106, Oscillating motion, FIG 16, While subject is in motion),
wherein the inertial sensor is attached to the measurement target position of the target person and includes an angular speed sensor capable of detecting angular speeds in respective coordinate axis directions in a sensor coordinate system, which is a three- dimensional coordinate system set in advance for the inertial sensor (inertial sensors configured to be positioned the right thigh, [0086]; inertial sensor 32a provided with the following: [0089] three-axis gyroscope; [0090] three-axis accelerometer; [0091] magnetic three-axis compass [0092] attitude and heading reference system; It is then possible to define by the quaternion q.sub.s.sup.g the orientation of the body segments of the subject 1 with respect to the global reference system (X.sub.g, Y.sub.g, Z.sub.g), [0127]; subject 1 is displaced in the transverse axis (i.e. tilted or rocked) or anteroposterior six (i.e. slided) and either acceleration or angular velocity is measured, [0128]);
detecting, using the angular speed sensor, a set of the respective angular speeds in the three coordinate axes in a sensor coordinate system at one or more sampling times during the exercise (“at block 106, the orientation of the X.sub.g.sup.b axis is determined by moving the subject 1, while remaining motionless on the adjustable height stool 42, in the anteroposterior axis (i.e. the X.sub.g axis of the global reference system (X.sub.g, Y.sub.g, Z.sub.g)) by means of the movable base 44. Between about 7 and 10 oscillations are performed. The X.sub.g.sup.b axis is determined by finding the axis that best fits the point cloud of the accelerometer data from the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b” [0105], FIG 16, Acquire gyroscope data while subject is in motion; [0128] teaches inertial sensors may measure either acceleration or angular velocity); 
identifying first posture data indicating which direction the first direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of the detected angular speeds (At block 408, gyroscope data is acquired from the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b during the rocking motion of the subject 1, thus providing the mean rotation axis. At block 410, the transverse axis is determined from the mean rotation axis, [0142]-[-143]); and
obtaining a relative posture relationship between the measurement target portion of the target person and the inertial sensor according to the identified first posture data so as to obtain an estimated attachment posture of the inertial sensor with respect to the measurement target portion (at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b), [0106]).
Regarding claim 2, Boucher teaches The method for estimating an attachment posture of an inertial sensor according to claim 1, wherein the measurement target portion is a lower leg or a thigh of a leg of the target person, the first direction is a left-right direction of the target person, and the exercise that the target person is allowed to carry out is exercise that includes at least bending and stretching the leg such that a posture of the thigh or the lower leg of the leg is caused to change in a pitch direction (“positioning inertial sensors at the pelvis, the right and the left thighs, the right and the left shanks and the right and the left feet of the subject” [0023],  [0025] - [0028], FIG 4A, FIG 8).
Regarding claim 4, Boucher teaches wherein the inertial sensor includes an acceleration sensor capable of detecting accelerations in the respective coordinate axis directions in the sensor coordinate system, the method further comprising: allowing the target person to keep the measurement target portion still such that a second direction that is set in advance with respect to the measurement target portion as a direction that is different from the first direction is maintained in a vertical direction; detecting a set of the respective accelerations in directions of three coordinate axes in the sensor coordinate system using the acceleration sensor at one or more sampling times during the target person being allowed to keep the measurement target portion still; and identifying second posture data indicating which direction the second direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of the detected acceleration (“Then, at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b). [0106] blocks 908 and 910 may be repeated a number of times until such a time the effectiveness of the orthosis is satisfactory. [0188]).
Regarding claim 5, Boucher teaches wherein the measurement target portion is a lower leg or a thigh of a leg or an upper body of the target person, and the second direction is a direction that is able to be directed in the vertical direction in a state in which the target person is standing up in an upright posture or in a state in which a body of the target person is kept still in contact with an object with a specific shape (FIG 13 – FIG 15, “calculating angles of the lower body segments of the subject during a transition phase from a sitting posture to a standing posture of the subject using the data from the inertial sensors, providing an orientation of the lower body segments of the subject in the standing posture q.sub.s.sub.0.sup.g to be used as an initial value when recording locomotion cycle sessions of the subject” [claim 1]).
Regarding claim 6, Boucher teaches identifying third posture data indicating which direction a third direction that perpendicularly intersects the first direction and the second direction corresponds to when seen in the sensor coordinate system on the basis of the identified first posture and the identified second posture data (Z.sub.g is perpendicular to X.sub.g and Y.sub.g, [0023]), a vector obtained through a cross product operation of a vector in the first direction indicated by the identified first posture data and a vector in the second direction indicated by the identified second posture data is identified as the third posture data (determining the orientation of the Z.sub.g.sup.b axis by calculating the vector product Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b;, [0028]; at block 412, the anteroposterior axis is determined by calculating the cross product of the longitudinal and transverse axes, [0144]).
Regarding claim 7, Boucher teaches identifying third posture data indicating which direction a third direction that perpendicularly intersects the first direction and the second direction corresponds to when seen in the sensor coordinate system on the basis of the identified first posture data and the identified second posture data (Z.sub.g is perpendicular to X.sub.g and Y.sub.g, [0023]), wherein a vector obtained through a cross product operation of a vector in the first direction indicated by the identified first posture data and a vector in the second direction indicated by the identified second posture data is identified as the third posture data (determining the orientation of the Z.sub.g.sup.b axis by calculating the vector product Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b;, [0028]; at block 412, the anteroposterior axis is determined by calculating the cross product of the longitudinal and transverse axes, [0144]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher as applied to claim 1 above, in further view of US Patent 9,414,784 (herein Berme).
Regarding claim 3, Boucher discloses the above, but does not explicitly teach, “wherein the measurement target portion is an upper body of the target person, the first direction is a left-right direction of the target person, and the exercise that the target person is allowed to carry out is exercise that includes at least inclining the upper body of the target person in a pitch direction.” However, Berme teaches the deficiencies of Boucher (FIG 20, sensor 24, upper body leaning 202). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating posture of Boucher to estimate an upper body posture as taught by Berme, to accurately estimate the posture of an entire person.

Response to Arguments
Applicant’s arguments filed 8/8/2022 with respect to §101 rejections have been fully considered and are persuasive.  The §101 rejections have been withdrawn. 
Applicant's arguments regarding filed 8/8/2022 have been fully considered but they are not persuasive. Applicant states Boucher does not teach, “identifying first posture data indicating which direction the first direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of the detected angular speeds.” The Office disagrees. Fig. 11 teaches a linear flowchart of alignment process 400 where Step 410 “determin[ing] traverse axis” corresponds to “indicating which direction” claimed the present invention. Step 410 identifies this direction, and this identification is based on gyroscope data acquired in Step 408. Applicant states Boucher merely discloses angular velocity as an alternative. The Office disagrees. Step 408 clearly acquires gyroscope data, and it is known in the art that gyroscopes measure angular velocity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852